DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment received June 1, 2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed June 1, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
When filing a continuing application that claims benefit under 35 U.S.C. 120 to a parent application (other than an international application that designated the U.S.), it will not be necessary for the applicant to submit an information disclosure statement in the continuing application that lists the prior art cited by the examiner in the parent application unless the applicant desires the information to be printed on the patent issuing from the continuing application (for continued prosecution applications filed under 37 CFR 1.53(d), see subsection A.1. below). The examiner of the continuing application will consider information which has been considered by the Office in the parent application.  See MPEP §609.02.  
Drawings
Figs. 2 (p 2), fig. 3 (p 3), fig. 5 (p5), figs. 7 (p 8), figs. 9 (p 13), figs. 13 (p 18), figs. 15 (p 20), figs. 17 ( pp 25-26), fig. 21 (p 31) are objected to because the following as outlined in MPEP 608.02 and 37 CFR 1.84 (standards for drawings) is not met: the 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 43, 45-46, and 48 is/are rejected under 35 U.S.C. 103 as obvious over US 2011/0281154 (Vissers et al.) either as evidenced by or in view of US 2011/0070501 (Chang et al.) in view of US 2012/0000251 (Hu et al.). 
	As to claim 43, Vissers et al. teach a lithium-ion battery (cell type embodied in para 0022 and exemplified in para 0051-0052) comprising: electrodes comprising an anode and a cathode (para 0022, 0052); a membrane (separator; claim 2); an electrolyte (para 0047-0048, 0055); and charge collectors (current collectors; para 0061), characterized in that the battery further comprises a first material configured and arranged to increase an internal impedance of the battery upon mechanical loading, but before or shortly after thermal runaway has begun, to reduce or eliminate thermal runaway (intumescent material; para 0008, 0023-0024, 0026-0027, 0031).
	Note: Although Vissers et al. do not specifically mention that the increase of an internal impedance is upon mechanical loading, the intumescent material is still either (a) expected to be configured in the claim manner, or (b) such configuration is obvious.  Chang et al. is relied upon either as an evidentiary reference or secondary reference.

With respect to (b): At the very least, it would be obvious to be configured to increase an internal impedance of the battery upon mechanical loading (but before or shortly after thermal runaway has begun) to reduce or eliminate thermal runaway in order to prevent the battery from being ignited (para 0020).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to increase an internal impedance of the battery upon mechanical loading (but before or shortly after thermal runaway has begun) to reduce or eliminate thermal runaway in order to prevent the battery from being ignited.  
Such an interpretation is taken barring specification as to what constitutes “shortly” as applied to “after thermal runaway.”  Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).
	Vissers et al. additionally teaches the first material (intumescent material) is a crack or void initiator embedded in at least one electrode (para 0031 for electrode placement), an amount of the crack or void initiator configured to create cracks or voids in at least one electrode upon mechanical loading and wherein the crack or void initiator 
	Vissers et al. teach that the first material (intumescent material) can be microsized, specifically a microsphere (para 0009), as well as be fibers (para 0037).  Thus, at the very least, Vissers et al. renders obvious the fact that a fiber in the microscale would be appropriate (for the shape and size) regarding intumescent material (para 0037).  
	Vissers et al. do not specifically teach that the fibers are hollow.  
	However, the fiber being hollow is seen to be a mere change in shape.  The Office has held a change in shape to be obvious.  See MPEP §2144.04(IV)(B).  Hu et al. is relied upon to show that one of ordinary skill would recognize that shape memory fibers can be 
	As to claim 45, Vissers et al. recognize the use of multiple intumescent materials (para 0027).  Thus, Vissers et al. teaches of the battery further comprising at the very least of materials that isolate the electrolyte from a region of the battery (via the expansion of one of the intumescent materials, different than the one constituting the claimed “first material.”).  
	As to claim 46, Vissers et al. has been reeled to render obvious that the intumescent material (claimed first material) can be part of an electrode (para 0031) (see the rejection to claim 43 for full details, incorporated herein but not reiterated herein for brevity’s sake).  The placement of the intumescent material within an electrode first material constitutes being distributed non-uniformly inside the battery (as it is not uniform within the internal portion of the battery – i.e. if it is not placed in a current collector, it is not uniform, as there is a greater concentration in an electrode).  Such an interpretation is taken barring clarification as to the nature of the non-uniform distribution.  Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).  
	As to claim 48, Vissers et al. recognize the use of multiple intumescent materials (para 0027).  Thus, Vissers et al. teach of a battery further comprising an elastic energy 
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissers et al. either as evidenced by or in view of Chang et al. and in view of Hu et al., as applied to claim 43 above, further in view of in view of JP 2012-104422 (Koyama et al.). 
	As to claim 44, Vissers et al. teaches that the intumescent material (first material as claimed) can be placed in an electrode (para 0031).  It is noted that Vissers et al. recognizes the use of a combination of intumescent materials, placement between an electrode and respective current collector, wherein a binder (PVDF) is relied upon to affix the intumescent material to the electrode (para 0008, 0027, 0031, 0061).

	However, Koyama et al. teaches the use PVDF (with a specific α/β crystal mass ratio) that increases internal resistance by swelling when the temperature rises (abs; para 0011, 0027, 0044-0045) (note: resistance regarding an AC circuit is similar to impedance, which is associated with DC circuits).  The substitution of Koyama et al.’s intumescent material (inclusion of PVDF binder (with a specific α/β ratio)) with Vissers et al.’s intumescent material (not specifically combined with a binder)  would yield the predictable result of providing an intumescent material that prevents thermal run-away event (via cracking due to the swelling).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to substitute the intumescent material of Koyama et al. (PVDF binder (with a specific α/β ratio) as an intumescent material) with that of Vissers et al., as the substitution would yield the predictable result of providing prevention of a thermal run-away event via cracking.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id 
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissers et al. either as evidenced by or in view of Chang et al. and in view of Hu et al., as applied to claim 43 above, further in view of in view of US 2011/0314755 (Langille et al.).  
	As to claim 47, Vissers et al do not teach that the first material (intumescent material) has anisotropic properties (physical property which has a different value measured in different direction) and promotes damages in the electrode upon mechanical loading due to stiffness mismatch and local bending.  
	However, Lagnille et al. teach of intumescent materials that may expand only one direction (para 0012, anisotropic) or in multiple directions (para 0013, closer to isotropic).
Thus the substitution for one specific type of intumescent material (expanding in one direction, anisotropic, as recognized by Langille et al.) for that of Vissers et al. (undisclosed regarding being anisotropic or isotropic) would yield the predictable result of acting as intumescent material within a battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute an anisotropic intumescent material for an intumescent material that is undisclosed regarding being anisotropic or isotropic, as the substitution would yield the predictable result of acting as intumescent material within a battery.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  (Note: The combination would result in promoting damages in the electrode upon mechanical loading due to stiffness mismatch and local bending, as this is a result of having the expansion in  
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissers et al. either as evidenced by or in view of Chang et al. and in view of Hu et al., as applied to claim 43 above, further in view of in view of US 2011/0281154 (Bhardwaj et al.).   
	As to claim 49, Vissers et al. teach the presence of a battery case (housing) (para 0061).
	Vissers et al. do not teach the shapes of the membrane, the battery case, or the charge collectors are non-uniform and configured to promote local shear, bending, tension, compression, or torsion of the electrodes when the battery is deformed.
	However, Bhardwaj et al. teach of a specific housing (pouch) which has weak regions to allow release of pressure via a thinning of the pouch at weak regions (non-uniform case) (fig. 6; para 0007, 0028).   The motivation for including weak regions via a thinning of the pouch at weak regions (non-uniform case) is to allow release of pressure (para 0007, 0028).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to include weak regions via a thinning of the pouch at weak regions (non-uniform case) in order to allow release of pressure.
(Note: As the same structure as claimed has been rendered obvious, the effect – of being configured to promote local shear, bending, tension, compression, or torsion of the electrodes when the battery is deformed – would also be the same, as the weak portions would provide less compression on the battery, thus allowing for the electrodes to move more easily at that point (i.e. promote bending or torsion of the electrodes when the battery is deformed)).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759